Citation Nr: 0404924	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  93-26 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, claimed as a brain injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter arose as a result of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In a rating decision dated in March 
1990, the RO continued the denial of the veteran's claim of 
entitlement to service connection for back disability.  In 
September 1992, the RO denied the veteran's claim of 
entitlement to compensation benefits under
38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) for a back 
disability during vocational training.  By a June 2, 1997, 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a head 
injury, claimed as a brain injury.  Lastly, a June 25, 1997, 
rating decision denied the veteran's claim for an effective 
date earlier than December 6, 1988, for the award of non-
service connected pension benefits.  

The veteran appealed these determinations to the Board of 
Veterans' Appeals (Board).  In July 1999, the Board denied 
the claim for compensation benefits pursuant to 38 U.S.C.A. § 
1151 and the claim for service connection for residuals of a 
head injury, claimed as a brain injury.  The Board granted an 
earlier effective date for the grant of non-service-connected 
pension benefits and remanded the issue of new and material 
evidence to reopen a claim for service connection for back 
disability to the RO for additional consideration.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  By an Order dated in 
August 2000, the Court granted the Secretary's motion to 
vacate and remand the Board's July 1999 decision for further 
proceedings consistent with the Court's Order.  The 
Secretary's motion noted, however, that the veteran had 
abandoned all but one of his claims.  The only issue appealed 
to the Court and the only issue addressed by the Court's 
Order was the issue concerning service connection for head 
injury residuals.  Thus, except for the issue remanded by the 
Board, the Board's action as to each of the other issues 
addressed in the July 1999 decision is final.  Copies of the 
Order and the Secretary's motion have been placed in the 
claims file.  

In November 2000, the Board wrote to the veteran and afforded 
him the opportunity to submit additional argument and 
evidence in support of his appeal.  The veteran responded 
later in November, requesting that his case be forwarded to 
the Board for disposition and stating that no additional 
argument or evidence was needed.  

When this case was last before the Board in January 2001, it 
was remanded to the RO for additional development and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
Following completion of the requested action, the RO 
continued its denial of entitlement to service connection for 
head injury residuals and of the application to reopen a 
claim of entitlement to service connection for back 
disability.  

The Board notes that in a March 1999 statement, the veteran's 
representative indicated that the veteran had raised the 
claim of clear and unmistakable error in prior determinations 
regarding the back issue.  However, it is not clear precisely 
what decisions this claim refers to because the record shows 
that both the RO and Board have addressed the issue of 
service connection for a back disability.  Therefore, the RO 
should request clarification of the veteran's claim and 
adjudicate the claim if appropriate.  


FINDINGS OF FACT

1.  The veteran sustained a severe head injury in a motor 
vehicle accident on July 12, 1975.  

2.  The veteran was discharged from service in the Standby 
Reserve on July 1, 1975, and was not a member of any 
component of the Armed Forces of the United States when he 
sustained his head injury on July 12, 1975.  

3.  In a decision dated in May 1984, the Board denied service 
connection for a low back disorder, finding that symptoms of 
low back pain and spasms on one occasion in service 
represented an acute and transitory episode that resolved.  
The Board further found that there was no evidence of 
continuity of symptomatology since service to relate any 
current low back disorder to service.  

4.  In February 1988, the Board upheld the prior final Board 
decision, finding that a new factual basis had not been 
established to warrant the grant of service connection for 
low back disability.  

5.  The evidence received since the February 1988 Board 
decision is not wholly cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for back disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a head injury, 
claimed as a brain injury, that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303 (2003).  

2.  The February 1988 Board decision denying the veteran's 
claim of entitlement to service connection for low back 
disability is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. §§ 20.1100 (2003).  

3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, Board remands, and 
supplemental statements of the case, and Court pleadings, the 
veteran has been informed of the evidence necessary to 
substantiate his claims, and of his and VA's respective 
obligations to obtain different types of evidence.  
Identified relevant medical records have been obtained, and 
verification of service for the period in dispute has been 
sought from the service department.  The Board finds that the 
notice and duty to assist provisions of the law have been met 
(except as noted in the Remand below).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

A.  Service connection for head injury residuals

The veteran's DD-Form-214 indicates that the veteran served 
on active duty from July 1969 to July 1971 and that he was 
thereafter transferred to the Army Reserve, with July 14, 
1975, established as the terminal date of his Reserve 
obligation.  Subsequent service department records indicate 
that the veteran served in the "standby Reserve" from July 
15, 1974, to July 1, 1975, when he was honorably discharged 
from the Army.  The service medical records do not show any 
complaints, findings, or diagnosis of a disability caused by 
a head or brain injury.  

A police report and medical records from Union Hospital, 
dated in July 1975, indicate that the veteran sustained 
injuries in a motor vehicle accident on July 12, 1975.  The 
diagnoses were cerebral laceration, brain stem injury, and 
multiple lacerations.  The veteran was discharged from the 
hospital in October 1975.  

In an October 1982 statement, Anna Pomfret, M.D., of the New 
England Rehabilitation Hospital, indicated that the veteran 
suffered a severe head injury on July 12, 1975, and had 
residual spasticity and incoordination, particularly in the 
lower extremities.  She opined that the disability was 
permanent based on the fact that it was still present seven 
years after the injury.  

In December 1975 and August 1989, claims for service 
connection for a brain stem injury were received.  

Medical records from New England Rehabilitation Hospital 
dated from 1989 to 1992 show that the veteran underwent 
rehabilitation for disabilities to include spastic 
quadriparesis secondary to a traumatic head injury in July 
1975.  

In a statement received in December 1994, the veteran 
indicated that he was still "in obligation under my military 
status" when he sustained a brain injury on July 12, 1975.  
In a statement received in November 1995, the veteran 
indicated that he was an "active Reserve participant" under 
a brigadier general and that he was "on call at all times, 
as an active Reservist" when he became disabled on July 12, 
1975.  He stated that the date of his terminal Reserve 
obligation was July 14, 1975.  

In November 1995, a claim for service connection for a brain 
stem injury sustained on July 12, 1975, was received.  

In a statement received in March 1996, the veteran claimed 
that he should be service connected for injuries sustained in 
an automobile accident on July 12, 1975, when he was under 
the command of a brigadier general during active Reserve 
service.  In a statement subsequently received, the veteran 
indicated that he had submitted paperwork to have his DD-214 
amended from an honorable discharge to a medical discharge on 
the basis that his brain injury was incurred prior to the 
terminal date of the Reserve obligation reflected on his DD-
214.  

Medical statements dated in May 1997 from Maturin Finch, 
M.D., and Randolph Powers, M.D., indicate that the veteran 
had severe and permanent disabilities from a near-fatal motor 
vehicle accident on July 12, 1975, and that he had a 
catastrophic brain injury that caused his permanent deficits 
and disabilities.  The veteran's diagnoses were status post 
brain injury, cognitive impairments, spastic quadriparesis, 
spondylolisthesis, chronic back pain, and impaired 
balance/ataxia.  

A rating decision dated in June 1997 denied the veteran's 
claim for service connection for residuals of a head injury 
on the basis that his condition was not incurred in or caused 
by service.  

In statements received in June 1997, the veteran claimed that 
VA had not considered evidence that he was "an active duty 
Reservist on duty full time" under the direction of a 
brigadier general at the Boston Army Base.  He indicated that 
he had filed Freedom of Information Act requests to obtain 
military records showing that he was under the command of the 
brigadier general when he was catastrophically injured on 
July 12, 1975.  

In a statement received in March 1998, the veteran claimed 
that his Reserve status was continuous annual training until 
the terminal date of his obligation on July 14, 1975.  He 
said that he worked in "support duties" for a brigadier 
general at the Boston Army Base and that "support duties 
count[] as active duty."  

In a statement received in September 1998, the veteran 
indicated that the brigadier general at the Boston Army Base 
advised that his Reserve status with him was "continuous 
annual training until the terminal date of obligation" on 
July 14, 1975.  

A notation from the National Archives and Records 
Administration received in September 1998 indicates that, in 
reply to a National Personnel Records Center inquiry, the 
veteran's military service record was not located.  

In a letter dated in October 1998, a staff attorney at VA's 
Office of General Counsel responded to a request by the 
veteran to have his discharge amended to a medical discharge 
under catastrophic conditions.  The veteran's request was 
referred to the RO in December 1998.  In a report of contact 
dated in December 1998, a representative from the RO 
indicated that the veteran was looking for military orders 
changing his Reserve duty station/status/assignment.  The 
veteran was advised to make his request to the Federal 
Archives.  

Under the law, service connection will be granted for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  The term "active military, naval, 
or air service" includes active duty; any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty; and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident that occurred during such 
training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

The veteran maintains that he incurred a brain injury while 
serving as a Reservist on active duty.  He claims that he was 
under the command of a brigadier general at the Boston Army 
Base until the terminal date of his Reserve obligation on 
July 14, 1975.  The Board finds, however, that the veteran 
did not sustain a head or brain injury during his active 
military service.  

Following the most recent remand, the RO requested that the 
service department verify the veteran's service, including 
his service in the Reserve component.  In July 2002, the 
service department stated that the veteran had a Reserve 
obligation date of July 14, 1975.  The service department 
stated, however, that the record was incomplete and that the 
veteran's Reserve service could not be verified.  The service 
department stated that the veteran had only one period of 
active service, which it verified was from July 15, 1969, to 
July 14, 1971.  

The evidence of record clearly demonstrates that the veteran 
was discharged from "Standby Reserve" on July 1, 1975, 
which is prior to the "catastrophic" brain injury of July 
12, 1975.  The record contains a copy of the veteran's orders 
dated June 25, 1975, discharging him from the United States 
Army Reserve effective July 1, 1975, and showing that his 
component at the time of discharge was the Standby Reserve.  
Those orders were issued by the Office of the Adjutant 
General, U. S. Army Reserve Components Personnel and 
Administration Center, St. Louis, Missouri, pursuant to Army 
Regulations.  The orders show that his service in the Standby 
Reserve was from July 15, 1974, to July 1, 1975.  The record 
also contains a copy of the veteran's certificate of 
Honorable Discharge from the Armed Forces of the United 
States showing that he was discharged from the United States 
Army on July 1, 1975.  

The Board concludes that the terminal Reserve obligation date 
of July 14, 1975, shown on the veteran's DD-214 was a 
projection of his Reserve obligation at the time that his DD-
214 was issued in 1971.  The orders issued in 1975 reflect a 
change to his Reserve obligation, apparently for the 
convenience of the Government, that shortened the obligation 
by two weeks.  The veteran's discharge certificate reflects 
the separation date shown on the orders.  These documents are 
the best evidence of the veteran's actual date of discharge 
from his Reserve obligation.  The Board has no jurisdiction 
to alter that date.  That power lies solely with the service 
department.  See Laruan v. West, 11 Vet. App. 80, 82 (1998); 
10 U.S.C.S. § 1552(a) (2003).  

However, it is notable that when the veteran filed his 
original formal claim for non-service-connected pension 
benefits in December 1975, he listed his "Reserve status" 
as follows:  "7-14/71 - 7/1/75."  

It is undisputed that the head injury at issue on this appeal 
was sustained by the veteran on July 12, 1975.  As the injury 
occurred a number of days following his discharge from the 
Army Reserve, his claim for service connection for a head 
injury, claimed as brain injury, must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  New and material evidence to reopen a claim for service 
connection for back disability

The veteran's claim of entitlement to service connection for 
low back disability was denied by the Board in a decision 
dated in May 1984.  The Board found that symptoms of low back 
pain and spasms on one occasion in service represented an 
acute and transitory episode that resolved.  The Board 
further found that there was no evidence of continuity of 
symptomatology since service to relate any current low back 
disorder to service.  In February 1988, the Board upheld the 
prior final Board decision, finding that a new factual basis 
had not been established to warrant the grant of service 
connection for low back disability.  Those decisions are 
final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must initially address the issue of new and 
material evidence because it determines the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether new and material evidence has been 
submitted, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) (Justus does not require 
the Secretary to consider the patently incredible to be 
credible).  

The veteran's application to reopen his claim for service 
connection for back disability has been continuously 
prosecuted since it was denied by the RO in March 1990.  

The evidence before the Board in February 1988 included the 
service medical records, lay statements, and private 
treatment reports.  

The service medical records show that on a pre-induction 
examination in May 1969, the veteran's spine and 
musculoskeletal system were found to be normal, except for 
postural kyphosis.  However, it was noted on the examination 
report and the accompanying report of medical history that 
the veteran had experienced a back sprain in 1967 that had 
apparently resolved.  I. A. Evangelista, M.D., stated in a 
letter that he had treated the veteran in November 1967 for 
acute low back strain caused by lifting a carton of 
vegetables, which had kept him home from work for about two 
weeks.  The veteran had a marked degree of spasm with limited 
and painful forward and lateral bending.  On his report of 
medical history, the veteran noted that he had recurrent back 
pain.  An October 1969 entry in the service medical records 
shows that the veteran was seen at a service dispensary for 
low back pain and muscle spasm in association with an upper 
respiratory infection.  However, complaints or findings 
referable to a back disability were not noted when the 
veteran was examined for separation in March 1971.  

When the veteran was privately hospitalized from July to 
October 1975 following his motor vehicle accident, the 
diagnoses were cerebral laceration, brain stem injury, and 
multiple lacerations.  He was transferred to a rehabilitation 
hospital, where he remained until February 1976.  However, a 
low back disability was not noted.  When discharged from the 
rehabilitation hospital, the possibility of a spinal cord 
contusion was raised.  

An October 1982 follow-up report from Anna Pomfret, M.D., a 
physician at the rehabilitation hospital, was to the effect 
that the veteran indicated that he first hurt his back in 
1971 while working as a medic.  As a result, his work was 
restricted for 14 days because of pain in the lumbar area and 
occasional numbness in both legs.  Since then, he had had 
intermittent back that was aggravated by heavy lifting, cold, 
and humidity.  An x-ray examination of the lumbosacral spine 
revealed partial lumbarization of S1, a slightly increased 
lumbar lordosis, and a Grade I spondylolisthesis of S1 on S2.  

Statements received in December 1983 from two of the 
veteran's service comrades were to the effect that he injured 
his lower back on several occasions during service while 
working in a hospital ward.  He was put on limited duty and 
missed work as a result.  

A June 1985 report from G. S. Brickman, M.D., was to the 
effect that the veteran reported that he incurred an acute 
sprain of his lower lumbar and lumbosacral spine during 
service, with treatment at an Army hospital for several 
weeks.  The veteran reported that the pain radiated from the 
lumbar spine along the posterior aspect of both lower 
extremities.  He said that his pain was present on an 
episodic basis.  Dr. Brickman indicated that he saw the 
veteran on one occasion in 1975 and on two occasions in June 
1985.  

A report from R. P. Moro, a chiropractor, received in June 
1985, was to the effect that the veteran indicated that he 
hurt his back in 1971 while working as an Army medic.  An x-
ray examination of the lumbosacral spine was said to reveal 
lumbarization of L5 on S1 with Grade I spondylolisthesis of 
S1 on S2.  

Reports in August 1985 and April 1986 from R. A. Schnur, 
M.D., indicated that the veteran reported low back pain 
beginning in 1971 while lifting patients in service.  Since 
then, he had experienced constant low back pain with 
exacerbations of pain radiating down the back of both legs.  
The diagnostic impression was chronic low back pain.  

In its decision of February 1988, the Board reported that the 
veteran testified before the Board in August 1986 regarding 
his preservice back symptomatology and the difficulties he 
had in service and following service.  The Board summarized 
his testimony as consistent with his contentions, which were 
that his low back disability was no more than minimally 
disabling before service and that he had limited duty and 
continued exacerbations of low back pain about once a week 
during service.  He indicated that he first sought private 
medical treatment about six weeks after separation from 
service.  He further indicated that he continued to require 
medical care for his low back disability thereafter.  

Dr. Brickman reported in an April 1987 letter that he had 
examined the veteran in 1974 due to low back pain but that he 
did not see him again until 1985.  

In an April 1987 report, Dr. Moro indicated that he had seen 
the veteran that month for a reevaluation stemming from an 
injury in 1971 while serving as a medic in the Army.  

Treatment records from the Soldier's Home dated between 1985 
and 1987 revealed that the veteran received treatment for low 
back pain, which he indicated began in 1971 while on active 
duty in the Army.  

Undated treatment reports from the New England Rehabilitation 
Hospital were received in April 1987.  The diagnoses were 
spastic quadriparesis and low back pain.  

Evidence received since the February 1988 Board decision 
includes extensive private treatment reports and statements, 
VA treatment records, and statements by the veteran.  

When the veteran was seen privately on March 6, 1989, he 
reported that he was sitting in a chair in a restaurant the 
night before when the chair collapsed.  He complained that he 
had pain in his lower back.  Private x-rays of the lumbar 
spine on March 6, 1989, did not visualize spondylolisthesis, 
although there was slight lumbarization of S-1.  The 
radiologist's conclusion was an unremarkable lumbar spine.  
However, x-rays on March 23, 1989, showed a Grade I 
spondylolisthesis of L5-S1 with mild degenerative changes at 
L4-5 and L5-S1.  

Private medical reports received in September 1989 show that 
when Dr. Pomfret saw the veteran on March 30, 1989, he 
reported that he had sustained a back injury about two weeks 
previously, although he was not sure of the exact date.  He 
was sitting on a stool in a restaurant talking to a friend 
when he apparently fell backwards injuring his lumbar spine.  
The veteran said that x-rays revealed spondylolisthesis.  The 
impression was lumbosacral strain secondary to trauma two 
weeks previously.  

The medical reports received in September 1989 show that the 
veteran had been seen privately in August 1985 with a 
complaint of chronic back pain.  The veteran reported that 
his initial back injury was in 1971 while lifting patients in 
the Army.  He said that the back pain was always present and 
that he had radiation of pain down his legs.  X-rays 
reportedly showed Grade I spondylolisthesis in the lumbar 
area.  Chronic low back pain with an acute exacerbation was 
assessed.  (The August 1985 report received in September 1989 
is not wholly duplicative of the August 1985 report of record 
when the Board rendered its decision in February 1988.)  

A VA examination in August 1989 reflected the veteran's claim 
that he originally hurt his back in service when, as a medic 
on a neuropsychiatry ward, he put patients in seclusion rooms 
and was part of a litter team.  The examination culminated in 
a pertinent diagnosis of low back pain with spondylolisthesis 
and bilateral radiculopathy.  

A private CT scan in September 1989 showed L4-5 central and 
right lateral disc bulge and herniation with compromise of 
the right neural foramen; L5 spondylolisthesis on the left 
and sclerotic change on the right; spina bifida occulta at 
L5; and anterior diffuse disc bulge at L5-S1.  

In a statement received in October 1993, Dr. Pomfret noted 
that the veteran had been her patient since 1976 and that he 
had a back injury secondary to a fall in March 1989.  She 
reported that a CT scan showed degenerative disc disease at 
L4-5 and spondylolisthesis.  Since then, she said, the 
veteran had had multiple exacerbations of back pain requiring 
physical therapy and a hospitalization at the New England 
Rehabilitation Hospital from April to May 1991.  Dr. Pomfret 
said that the veteran had a previous history of back injury 
during his service years that the 1989 injury exacerbated.  
He also had superimposed an "underlying" traumatic spastic 
quadriparesis secondary to a motor vehicle accident in 1976.  

The veteran contended in a statement apparently received in 
February 1994 that an underlying degenerative disc disease, 
referred to by Dr. Pomfret in a statement of January 25, 
1991, "was from an injury I suffered in the Army."  

An MRI of the lumbar spine by VA in December 1994 found no 
abnormalities at T11-12, T12-L1, and L1-2.  There was mild 
disc bulging at L2-3, L3-4, L4-5, and mild anterolisthesis of 
L5 on S1.  Mild facet hypertrophic degenerative changes were 
also seen at these levels, with no neural compromise or 
compression.  There was a marked asymmetry at the level of 
the facet joints at L5-S1, but this was thought likely to be 
a congenital asymmetry of the facet development .  

In a statement received in July 1995, the veteran contended 
that he sustained an injury to his back while serving as a 
neuropsychiatric technician at the Valley Forge General 
Hospital while on active duty.  

VA x-rays of the veteran's thoracic spine in July 1995 showed 
minimal degenerative change in the lower mid-thoracic spine 
with some disc space narrowing and anterior osteophyte 
formation.  

In a statement dated in September 1995, Dr. Finch said that 
the veteran had sustained back injuries in 1989 and 1995.  
Also of record is a statement by Dr. Finch dated in May 1997 
that shows continuing back problems.  

The RO in June 1997 continued to deny the application to 
reopen.  The RO reasoned that the back condition noted in 
service existed prior to service and was not aggravated by 
service.  The RO classified the current back disorder as low 
back pain with spondylolisthesis and radiculopathy.  

A statement dated in December 2000 from a chiropractor 
indicates that the veteran sustained a low back injury during 
a "whiplash" accident but is not specific as to the time 
and place of the accident.  

Much of the new evidence is cumulative in the sense that it 
either repeats the assertions previously addressed or 
reflects intercurrent back injuries, beginning in 1989, that 
would tend to show that any current back disability is 
unrelated to service.  However, the new evidence, when 
considered in light of the evidence previously of record, 
also shows that the veteran had complaints of radiating low 
back pain and findings of spondylolisthesis before the 1989 
injury.  In addition, there is Dr. Pomfret's statement of 
October 1993 that shows that she had treated the veteran 
since 1976 and that contains her opinion that he had a 
previous history of back injury in service that the 1989 
injury exacerbated.  Thus, the new evidence, considered in 
light of that before the Board in February 1988, provides "a 
more complete picture of the circumstances surrounding the 
origin of" the veteran's back disability.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  As 
such, the new evidence is sufficiently significant to the 
issue in this case that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
As the additional evidence is both new and material, the 
application to reopen must be granted.  


ORDER

Service connection for residuals of a head injury, claimed as 
a brain injury, is denied.  

The application to reopen a claim of entitlement to service 
connection for low back disability is granted.  


REMAND

In view of the Board's disposition above with respect to the 
veteran's application to reopen, his claim for service 
connection for back disability must be adjudicated on a de 
novo basis without regard to the finality of any prior 
determination.  It also appears that the veteran now has some 
pathology of the thoracic, as well as the lumbosacral spine.  
It does not appear, however, that the veteran has been 
afforded a VA examination to determine the etiology of any 
back disorder since the VA examination conducted in August 
1989.  An opinion was not offered at that time regarding the 
origin of the back pathology then identified.  A VA 
examination with an opinion on etiology is indicated.  See 
38 U.S.C.A. § 5103A(d).  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for back 
disability since July 1995.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  

2.  Then, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
extent of any back disability found to be 
present.  All indicated studies should be 
performed, and all current manifestations 
should be described in detail.  The 
examiners are requested to review the 
record and determine whether it is at 
least as likely as not (that is, whether 
there is a 50 percent probability) that 
any current back disability is related to 
the complaints and findings noted in 
service.  The examiners are requested to 
discuss the etiologic significance, if 
any, of the post service back injuries 
indicated in the record.  

3.  After undertaking any further 
indicated development, the RO should 
adjudicate the issue of entitlement to 
service connection for back disability on 
a de novo basis without regard to the 
finality of any prior determination.  If 
the benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



